PER CURIAM:
Shahbaz Butt, a native and citizen of Pakistan, petitions for review of an order of the Board of Immigration Appeals (Board) adopting and affirming the Immi*211gration Judge’s denial of his application for adjustment of status. We have reviewed Butt’s claims in the context of the record and find that substantial evidence supports the finding that Butt is ineligible for adjustment of status.* Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Butt, No. A79-242-184, 2006 WL 3088771 (B.I.A. Aug. 4, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.


 We lack jurisdiction to review Butt’s challenge to the Immigration Judge’s alternative finding denying adjustment of status as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i) (2000).